McMurray, Presiding Judge,
concurring specially.
I concur specially to note that the Court of Appeals of Georgia possesses the inherent power to recall its remittiturs, especially, under the particular facts and circumstances of the case sub judice. However, I am constrained to agree with the majority’s procedural implementation of the mandate of the Supreme Court of the United States only because a similar procedure was mandated by the Supreme Court of Georgia in Curry v. Construction &c. Union, 219 Ga. 38 (131 SE2d 559) (1963), cited by the majority.